UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterlyperiod ended June 30, 2011 Commission file number000-027307 (Exact name of registrant as specified in charter) North Carolina (State or Other Jurisdiction of Incorporation or Organization) 56-1980549 (I.R.S. Employer Identification No.) 2634 Durham Chapel Hill Blvd. Durham, North Carolina (Address of Principal Executive Offices) 27707-2800 (Zip Code) (919) 687-7800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check here if a smaller reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of August 10, 2011, there were 2,031,337 shares outstanding of the issuer's common stock, no par value. INDEX PART I 1 FINANCIAL INFORMATION 1 Item 1 - Financial Statements (unaudited) 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 54 Item 4 - Controls and Procedures 54 PART II 55 OTHER INFORMATION 55 Item1 - Legal Proceedings 55 Item 6 - Exhibits 55 i Index M&F BANCORP, INC. PART I FINANCIAL INFORMATION Item 1 - Financial Statements (unaudited) CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities available for sale, at fair value Other invested assets Loans, net of unearned income and deferred fees Allowances for loan losses ) ) Loans, net Interest receivable Bank premises and equipment, net Cash surrender value of bank-owned life insurance Other real estate owned Deferred tax assets and taxes receivable, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Interest-bearing deposits $ $ Noninterest-bearing deposits Total deposits Other borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders' equity: Series B Preferred Stock-$1,000 liquidation value per share, 11,735 shares issued and outstanding as of June 30, 2011 and December 31, 2010 Common stock, no par value 10,000,000 shares authorized as of June 30, 2011 and December 31, 2010; 2,031,337 shares issued and outstanding as of June 30, 2011 and December 31, 2010 Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 1 Index M&F BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended June 30, For the Six Months Ended June 30, (Dollars in thousands except for share and per share data) (Unaudited) Interest income: Loans, including fees $ Investment securities, including dividends Taxable 93 Tax-exempt 67 73 Other 40 19 80 32 Total interest income Interest expense: Deposits Borrowings 1 1 2 4 Total interest expense Net interest income Less provision for loan losses 77 Net interest income after provision for loan losses Noninterest income: Service charges Rental income 88 89 Cash surrender value of life insurance 49 55 97 Realized gain on sale of securities 25 10 38 26 Realized gain on sale of other real estate owned 4 18 Realized gain (loss) on disposal of assets 25 - (3 ) Other income (expense) 1 - 3 (1
